Case 21-10021-MFW   Doc 65-1    Filed 01/22/21   Page 1 of 3




                    Exhibit A



                Proposed Order
                Case 21-10021-MFW               Doc 65-1       Filed 01/22/21         Page 2 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                x
In re:                                                         :        Chapter 11
                                                               :
FERRELLGAS PARTNERS, L.P. AND                                  :        Case No.: 21-10021 (MFW)
FERRELLGAS PARTNERS FINANCE CORP. 1                            :        (Jointly Administered)
                                                               :
                                    Debtors.                   :        Related Docket Nos.: 64,
                                                                x

 ORDER GRANTING DEBTORS’ MOTION FOR AND EXPEDITED HEARING WITH
 RESPECT TO THE MOTION OF THE DEBTORS PURSUANT TO SECTION 105 OF
   THE BANKRUPTCY CODE AND RULE 9019 OF THE FEDERAL RULES OF
  BANKRUPTCY PROCEDURE FOR AN ORDER APPROVING A SETTLEMENT
             AGREEMENT AND GRANTING RELATED RELIEF

         Upon consideration of the Debtors’ Motion For And Expedited Hearing with Respect to

the Motion of the Debtors Pursuant to Sections 105 of the Bankruptcy Code and Rule 9019 of the

Federal Rules of Bankruptcy Procedure for an Order Approving a Settlement Agreement and

Granting Related Relief (the “Motion To Expedite”) 2; and the Court having reviewed the Motion

to Expedite; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated February 29, 2012; and this Court having found that this is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2), and that this Court may enter a final order consistent

with Article III of the United States Constitution; and this Court having found that venue of this

proceeding and the Motion to Expedite in this district is proper pursuant to 28 U.S.C. §§ 1408 and

1409; and this Court having found that the Debtors’ notice of the Motion to Expedite was sufficient



1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
Ferrellgas Partners, L.P. (8480), and Ferrellgas Partners Finance Corp. (2520). The corporate headquarters and the
mailing address for the Debtors is 7500 College Boulevard, Suite 1000, Overland Park, KS 66210.
2
  Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to such terms in the
Motion to Expedite.


                                                          2
             Case 21-10021-MFW          Doc 65-1      Filed 01/22/21     Page 3 of 3




under the circumstances; and this Court having determined that the legal and factual bases set forth

in the Motion to Expedite establish just cause for the relief granted herein; and upon all of the

proceedings had before this Court; and after due deliberation and sufficient cause appearing

therefor, it is HEREBY ORDERED THAT:

       1.      The Motion to Expedite is GRANTED, as set forth in this Order.

       2.      The hearing to consider the relief requested by the Settlement Motion shall be held

on February 8, 2021, at 10:30 a.m. (prevailing Eastern Time) (the “Hearing”).

       3.      Any objections or responses to the relief requested by the Settlement Motion must

be filed on or prior to February 3, 2021 at 10:00 a.m. (prevailing Eastern Time).

       4.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

       5.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion to Expedite.

       6.      This Court retains exclusive jurisdiction with respect to all matter arising from or

related to the implementation, interpretation and enforcement of this Order.




                                                 3
